Citation Nr: 1810324	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 4, 2017, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in relevant part, granted entitlement to service connection for hearing loss with a noncompensable evaluation.  The Veteran submitted a notice of disagreement in July 2012.  A statement of the case (SOC) was issued in June 2013.  The Veteran perfected a timely substantive appeal in June 2013.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record. 

In July 2017, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development, including a new VA examination.  Subsequently, a December 2017 rating decision increased the evaluation of the audiological disability to 40 percent effective October 4, 2017.  A supplemental SOC was issued in December 2017.

A review of the claims file shows that evidence, including VA treatment records, was received subsequent to the final consideration of the claim by the RO.  However, where the substantive appeal was filed on or after February 2, 2013, such evidence is subject to initial review by the Board unless a veteran or representative requests in writing that the AOJ initially review the evidence.  38 U.S.C. 
§ 7105(e)(1) (2012).  Here, the substantive appeal was filed in June 2013 and the Veteran has not requested initial review of that evidence by the AOJ.  To the extent that this evidence contains VA treatment records, the Board notes that such records are not relevant to the Veteran's current claim as they do not address the severity of his hearing loss disability.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

The Board notes that the Veteran entered a notice of disagreement in September 2017 specifying that he did not agree with the evaluation and effective date of an award for service-connection for posttraumatic stress disorder.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System (VACOLS), the claim is still being developed by the AOJ.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Similarly, a timely substantive appeal was filed in March 2015 for a claim of entitlement to service connection for bilateral flat feet.  However, VACOLS indicates that a Decision Review Officer hearing is pending.  Thus, action by the Board would be premature.

This appeal was processed using the Legacy Content Manager (formerly Virtual VA) and Virtual Benefits Management System paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to October 4, 2017, the Veteran's hearing impairment measured no worse than Level I in each ear.

2.  Beginning October 4, 2017, the Veteran's hearing impairment measured no worse than Level VII in the right ear and Level VIII in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to October 4, 2017, and in excess of 40 percent thereafter, for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.321, 3.400, 4.1- 4.10, 4.85 (Tables VI, VIA, and VII), 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board notes that the Veteran's disagreement is with the initial rating assigned following the grant of service connection for a hearing loss disability.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned rating, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of service treatment records, private treatment records, VA treatment records and examination reports, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

The Board also finds there has been substantial compliance with the July 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

General rating criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

For an initial rating claim, consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.   

Hearing loss

In evaluating hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  Id.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, VA reports of record reflect the Veteran's reports of the functional impact of his hearing loss.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  

Turning to the evidence of record, the Veteran underwent VA examination in June 2011 in conjunction with his claim.  Upon authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
45
55
LEFT
20
20
50
55
65

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  No treatment was noted for hearing loss, but the Veteran reported trouble hearing people and the television.  The examiner noted the reported difficulty in hearing normal conversational speech in the presence of background noise, but stated the condition had no impact on his usual occupation or daily activities.  Mild sensorineural hearing loss was diagnosed in the right ear, with moderate sensorineural hearing loss in the left.

VA treatment records from August 2013 contain a VA audiological assessment.  The reported measurements indicated a pure tone average between 23-28 in the right ear and 25-32 in the left ear.   The Veteran denied wearing hearing aids.  He reported the primary trouble with the condition was the inability to hear people talk. After testing, he was diagnosed with mild to moderately severe hearing loss bilaterally and scheduled for a hearing aid fitting.  

In his August 2016 testimony before the Board, the Veteran alleged that his hearing had worsened over the years.  He described reading lips and, although he could hear sound, he stated he needed hearing aids to understand what was being said. 

In October 2017, the Veteran underwent further VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
80
80
LEFT
75
70
85
85
85

Speech audiometry revealed speech recognition ability of 62 percent in the right ear and of 56 percent in the left ear.  The examiner diagnosed moderately severe-to-profound sensorineural hearing loss in the right ear and severe-to-profound sensorineural hearing loss in the left ear.  She indicated that his hearing loss had significantly worsened since previous testing.  The examiner noted that the Veteran responded reliably to stimuli, and air conduction, bone conduction, and speech reception thresholds were consistent with each other.  She reported that conversationally, he is hard of hearing and she had to talk at her loudest possible volume in order for him to hear questions and directions.  Finally, she indicated that the hearing loss impacted his ordinary conditions of daily life, including ability to work.  The Veteran reported having to listen to the television very loudly and standing close to people in order to understand them.

After thorough consideration of the evidence of record and application of the results of the audiological examination to the appropriate tables in 38 C.F.R. § 4.85, the Board determines that the evidence does not support a compensable rating prior to October 4, 2107, or in excess of 40 percent thereafter, for bilateral hearing loss.

The VA examinations in 2011 and 2017 were conducted in accordance with 38 C.F.R. § 4.85(a) and include audiograms.  For the 2011 audiological examination, the pure tone threshold average was measured at 39 decibels in the right ear and 48 in the left.  Speech discrimination was reported at 98 percent in the right ear and 96 in the left.  Under Table VI, an auditory acuity level of I for each is dictated by the findings of the VA examinations.  Under Table VII, with an auditory acuity of Level I utilized for each ear, a zero percent rating is assigned.  

For the 2017 audiological examination, the pure tone threshold average was measured at 76 decibels in the right ear and 81 in the left.  Speech discrimination was reported at 62 percent in the right ear and 56 in the left.  Under Table VI, an auditory acuity level of VII is dictated for the right ear and VIII for the left ear.  Under Table VII, with an auditory acuity of Level VII utilized for the better ear and Level VIII for the poorer ear, a 40 percent rating is assigned. 

The Board notes that while 38 C.F.R. § 4.86(a) is applicable to the findings of the 2017 audiological evaluation, application of Table VIA yields only a 30 percent rating.  Thus, Table VI is utilized to afford the Veteran the greater benefit in this case.

An August 2013 VA audiological assessment in graph form is also of record. However, the Board finds that interpretation of the graphical representations into numerical data is not feasible as the graph is unclear.  The reported measurements indicated a pure tone average between 23-28 in the right ear and 25-32 in the left ear.  Furthermore, there is no indication that Maryland CNC word recognition lists were utilized during the audiometric testing.  Instead, "NU-6" is marked under "Speech Stimuli."  Additionally, the audiologist indicated that the first responses were elevated.  Given the above, the Board finds the August 2013 audiometric testing results are not adequate for consideration for VA rating purposes. 38 C.F.R. § 4.85(a).

The exact date when the Veteran's bilateral hearing loss disability surpassed the criteria for a compensable rating cannot be determined with any certainty based upon the evidence of record.  The earliest date that it can be factually ascertained that he met the diagnostic criteria for an award of a 40 percent rating is October 4, 2017, the date of the second VA audiological examination.

The Board acknowledges the Veteran's assertions that his hearing loss warrants a higher rating.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  38 C.F.R. § 4.85.  As noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. at 349; 38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has been given to the holding in Martinak, 21 Vet. App. at 455-56, which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The examination reports of record noted the Veteran's trouble hearing people speak and the television.  The October 2017 examination report contained the examiner's report of having to speak very loudly to communicate with the Veteran and indicated that his hearing loss impacted his ordinary conditions of daily life, including ability to work.  Because the examination reports include a discussion of the functional and occupational impact of the Veteran's hearing loss, the Board finds that the above examinations are adequate for rating purposes and entitled to significant probative value. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In the present case, the Veteran has not indicated that he experiences symptoms that are not contemplated by the criteria, to include the speech recognition scores or that these symptoms interfere with his employment.  As noted in the VA examination reports of record, the Veteran indicated he has trouble hearing people speak and the television.  However, such difficulty is contemplated in the hearing loss criteria.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss). Moreover, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

According, the Veteran's claim for an initial compensable rating prior to October 4, 2017, or in excess of 40 percent thereafter, for bilateral hearing loss is denied.   In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an initial compensable rating prior to October 4, 2017, and in excess of 40 percent thereafter, for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


